Order entered January 15, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00818-CV

                     IN RE DEBRA BLACKWELL, Relator


          Original Proceeding from the 219th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 219-50066-2018

                                     ORDER

      Before the Court is realtor Debra Blackwell and real party in interest George

Lawrence Blackwell’s January 13, 2021 joint motion to abate the mandamus

proceeding. The parties state that they have entered into a mediated settlement

agreement and request that this original proceeding be stayed in order for the trial

judge to sign an agreed final order in the underlying proceeding. The parties

represent that they are “unsure of how long it might take [the trial judge] to sign

the agreed final order.”

      The Court GRANTS the parties’ January 13, 2021 joint motion to abate the

mandamus proceeding.
        Counsel are DIRECTED to file status letters regarding the settlement and

agreed final order every thirty (30) days from the date of this order until either a

motion to dismiss is filed or the case is reinstated. Failure to do so will result in

the reinstatement of the case and the issuing of an opinion in due course.

        The Court ABATES this original proceeding until April 30, 2021, unless the

parties file a motion to dismiss before that date or the parties fail to comply with

this Court’s directive to file status reports.

        This original proceeding will automatically REINSTATE on April 30,

2021.

                                                 /s/   LESLIE OSBORNE
                                                       JUSTICE